DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.




Double Patenting

Claims 11-26 of this application is patentably indistinct from claims 1-5 of Application No. 15482725. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-26 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11037330 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11, 17, and 22 of this Application, even though broader in subject matter, are addressed by the independent claims of its parent application U.S. Patent No. 11037330 B2.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11037330 B2.

Claim 11 (and similarly for Claims 17 and 22):
This Application
US Patent No. 11037330 B2 (claim 1)




An apparatus, comprising:
A general purpose graphics processor comprising: 

an instruction cache to receive a stream of instructions;

an instruction unit to execute the stream of instructions;

a general-purpose graphics processing compute block comprising a plurality of graphics processing cores; 

a shared memory communicatively coupled to the plurality of graphics processing cores;
a processor to:
and a processor to: 
apply a matrix interpolation operation to one or more linearly dependent rows of a matrix comprising weights of a neural network;
apply a matrix interpolation operation to one or more linearly dependent rows of a matrix comprising weights of a neural network;

apply a singular value decomposition algorithm to convert one or more weights of one or more linearly dependent rows of the matrix to a low rank;
apply a singular value decomposition algorithm to convert one or more weights of one or more linearly dependent rows of the matrix to a low rank;

characterize one or more rows of the matrix comprising weights of a neural network for which a rank of the one or more rows of the matrix is less than a threshold value as independent rows of the matrix;
characterize one or more rows of the matrix comprising weights of a neural network for which a rank of the one or more rows of the matrix is less than a threshold value as independent rows of the matrix; 

determine a scalar associated with each of the one or more independent rows of the matrix;
determine a scalar associated with each of the one or more independent rows of the matrix; 
encode a plurality of the one or more independent rows with the scalar associated with the row to generate encoded weight data;
encode a plurality of the one or more independent rows with the scalar associated with the row to generate encoded weight data;
apply delta compression to compress the encoded weight data;
apply delta compression to compress the encoded weight data;
store the encoded weight data in the shared memory;
store the encoded weight data in the shared memory;
and load the matrix into the neural network using hardware when the rank is beneath a threshold.
and load the matrix into the neural network using hardware when the rank is beneath a threshold.


Claim 12 (and similarly for Claims 18 and 23):
This Application
US Patent No. 11037330 B2 (claim 2)
The apparatus of claim 11, the processor to:  

The apparatus of claim 1, the processor to: 
 compress at least a portion of the encoded weight data in a frequency domain.
compress at least a portion of the encoded weight data in a frequency domain.


Claim 13 (and similarly for Claims 19 and 24):
This Application
US Patent No. 110373330 B2 (claim 3)
The apparatus of claim 12, the processor to: 
The apparatus of claim 2, the processor to: 
quantize the at least a portion of the encoded weight data in the frequency domain.
quantize the at least a portion of the encoded weight data in the frequency domain.


Claim 14 (and similarly for Claims 20 and 25):
This Application
US Patent No. 11037330 B2 (claim 4)
The apparatus of claim 12, the processor to: 
The apparatus of claim 2, the processor to: 
compress the at least a portion of the encoded weight data via K-means compression.
compress the at least a portion of the encoded weight data via K-means compression.


Claim 15 (and similarly for Claims 21 and 26):
This Application
US Patent No. 11037330 B2 (claim 5)
The apparatus of claim 12, the processor to: 
The apparatus of claim 2, the processor to: 
apply an inversed transform to the neural network layer.
apply an inversed transform to the neural network layer.


Claim 16:	
This Application
US Patent No. 11037330 B2 (claim 1)
The apparatus of claim 11, further comprising: 
A general purpose graphics processor comprising:
an instruction cache to receive a stream of instructions; 
an instruction cache to receive a stream of instructions;
an instruction unit to execute the stream of instructions; 
an instruction unit to execute the stream of instructions;
a general-purpose graphics processing compute block comprising a plurality of graphics processing cores; 
a general-purpose graphics processing compute block comprising a plurality of graphics processing cores;
and a shared memory communicatively coupled to the plurality of graphics processing cores.
a shared memory communicatively coupled to the plurality of graphics processing cores;

and a processor to: 

apply a matrix interpolation operation to one or more linearly dependent rows of a matrix comprising weights of a neural network;

apply a singular value decomposition algorithm to convert one or more weights of one or more linearly dependent rows of the matrix to a low rank;

characterize one or more rows of the matrix comprising weights of a neural network for which a rank of the one or more rows of the matrix is less than a threshold value as independent rows of the matrix; 

determine a scalar associated with each of the one or more independent rows of the matrix; 

encode a plurality of the one or more independent rows with the scalar associated with the row to generate encoded weight data;

apply delta compression to compress the encoded weight data;

store the encoded weight data in the shared memory;

and load the matrix into the neural network using hardware when the rank is beneath a threshold.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616